Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 09/13/2019. 
Preliminary amendment filed on 09/13/2019 is acknowledged. In response claims 1-5, 7-8, 10-20, 24-26, 28-29 are pending. Claims 6, 9, 21-23, 27 are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020, 10/22/2020, 01/19/2021 and 04/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter. 
The claims fail to place the invention squarely within one statutory class of invention. Although the claim recites computer program product, the claim actually lacks the necessary physical elements or structure to constitute a machine or manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be in process nor are they a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10-20, 24-26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Papa et al. (US 9,900,801 B2) in view of Iwai et al. (US 2015/0181462 A1).

Regarding claims 1, 25, 26, 28, 29, Papa discloses a method, an apparatus, a non-transitory computer readable medium encoded with instructions that when executed in hardware, perform a process, a computer program product comprising a non-transitory computer readable medium or a computer program product encoded with instructions for performing a process, comprising: 
At least one processor (see fig. 15, 1502); and at least one memory including computer program code (fig. 15, 1504), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform a process comprising:
receiving at a network node an initial attachment request message from a user equipment (see fig. 12, col. 18, lines 38-col. 19, line 49, discloses receiving an attach request from UE, see also col. 16, lines 31-43); 

receiving at the network node another attachment request message from the user equipment (see fig. 12, col. 18, lines 38-col. 19, line 49, discloses waiting for the next request from UE, thereby receiving at the network node another attachment request from UE); 
determining whether the duration of the back-off timer has lapsed (see fig. 12, col. 18, lines 38-col. 19, line 49, step 1204 particularly discloses updating and checking if the UE is in backoff, or tracking backoff time); and 
rejecting the another attachment request from the user equipment when the duration of time of the back-off timer has not lapsed (see fig. 12, col. 18, lines 38-col. 19, line 49, further discloses that the backoff state of the UE may be updated, including the fact the UE is in the backoff state when a request is received from a UE that has previously been sent a backoff timer rejection).
Papa fails to disclose but Iwai discloses wherein issuing a back-off timer is when accepting the initial attachment request (par. 0009, discloses that the backoff timer can be communicated in an accept message). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include issuing a backoff timer when accepting the initial attachment request. 
The motivation for doing so would be to allow communicating backoff parameter to UE. 

Regarding claim 17, Papa discloses a method, comprising: 

receiving a response from the network node, wherein the response comprises a back-off timer or an indication of the back-off timer, and wherein the back-off timer comprises a duration of time in which the user equipment is not allowed to reattach to a network (see fig. 12, 1203, col. 18, lines 38-col. 19, line 49, discloses issuing a rejection message with back-off timer); 
starting the back-off timer associated with the user equipment (see fig. 12, col. 18, lines 38-col. 19, line 49, step 1204 particularly discloses updating and checking if the UE is in backoff, or tracking backoff time); and 
refraining from reattaching to the network until after the duration of time of the back-off timer lapsed (see fig. 12, discloses sending attach reject with back-off timer, such that UE refrain from sending reattach message until backoff timer is over).
Papa fails to disclose but Iwai discloses wherein receiving a response from the network node indicates that the initial attachment request message is accepted (par. 0009, discloses that the backoff timer can be communicated in an accept message). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include issuing a backoff timer when accepting the initial attachment request. 
The motivation for doing so would be to allow communicating backoff parameter to UE.

Regarding claim 3, Papa discloses the method wherein the issuing of the back-off timer includes either sending the user equipment the back-off timer that has been determined by the 

Regarding claim 4, Papa discloses the method further comprising: sending from the network node to the user equipment an indication to start the duration of the back-off timer (see fig. 12, col. 18, lines 38-col. 19, line 49, the rejection message is an indication since it includes a back-off timer request UE to back-off).

	Regarding claims 5, 18, Papa discloses the method further comprising: reattaching the user equipment to the network after the user equipment is allowed to reattach to the network (col. 14, lines 47-56, discloses reattaching the UE when it is allowed to, such as when the normal load condition returns).

Regarding claim 13, Papa discloses the method further comprising: sending a response to the user equipment indicating the rejection of the another attachment request, wherein the response comprises the back-off timer (see fig. 12, col. 18, lines 38-col. 19, line 49, further discloses sending attach reject with back-off timer for subsequent attach messages).

Regarding claim 15, Papa discloses the method further comprising: keeping track of the duration of the back-off timer at the network node (see fig. 12, col. 18, lines 38-col. 19, line 49, describes tracking back-off timer).



Regarding claim 2, Papa discloses the method further comprising: allowing the user equipment to reattach to the network after the duration of the back-off timer has lapsed (see fig. 9, 905, col. 16, lines 20-30, discloses suspending throttling when no overload condition is found, thereby allowing the UE to reattach).

Regarding claim 8, Papa discloses the method further comprising: sending the back-off timer to the user equipment from the network node, without rejecting the reattachment request received from the user equipment (col. 18, lines 38-52, discloses a message driven backoff timer capable UE, activating the backoff timer via a message, the request is not rejected, but is silently dropped).

Regarding claims 11, 24, Papa discloses the method further comprising: receiving transmissions other than the another attachment request from the user equipment during at least part of the duration of the back-off timer when the user equipment is still attached to the network (see fig. 13, and col. 20, lines 50-58, discloses replacing fig. 13, with rejection message, in other words by providing service via EPC when cached information is available).



Regarding claim 12, Papa disclose the method further comprising: limiting an amount of data transmitted to the user equipment and from the user equipment before reattachment of the user equipment to the network (see fig. 13, and col. 20, lines 50-58, discloses replacing fig. 13, with rejection message, in other words by providing service via EPC when cached information is available, in other words, first connection provides access to EPC that is limited, when the MME returns to normal, the UE is asked to reattach to the core providing full access).

Regarding claim 10, Papa fails to disclose but Iwai discloses the method wherein the duration of the back-off timer starts when the user equipment detaches from or attaches to the network (see fig. 5, S114, discloses wireless device 100 receiving the rejection message and in response activating a backoff timer, par. 0038).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include starting the backoff timer when the UE attaches or detaches from the network. 


Regarding claim 20, Papa fails to disclose but Iwai discloses the method wherein the starting of the back-off timer is triggered when the UE receives the back-off timer from the network node (fig. 3, par. 0063, discloses timer based on the value received from the network node and activates the timer). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include starting the backoff timer based on the received message as described by Iwai. 
The motivation for doing so would be to allow controlling the backoff timer such that the overload condition can be prevented. 

Regarding claim 16, Papa fails to disclose but Iwai discloses the method further comprising: determining the duration of the back-off timer based on different authorization levels of the user equipment (see par. 0057-0058, fig. 7, discloses based on different subscriber data, including priority and policy information, determining back-off timer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jokimies (US 2015/0257115 A1) – describes utilizing back-off timer to counter the issue of temporary resource shortage. 
Niemi (US 2014/0126536) - describes utilizing back-off timer to counter the issue of temporary resource shortage.
Hietalahti (US 2013/0083646) – describes imposing a backoff timer to inhibit reestablishing access to the released radio link. 
Liu (US 9,877, 198) – describes backoff timer configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Nishant Divecha/Primary Examiner, Art Unit 2466